                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GERALD EDWARDS,
    Plaintiff

      v.                                            CIVIL ACTION NO. 19-CV-4851

MARK L. FREED,
    Defendant.

                                            ORDER

      AND NOW, this J~ctober, 2019, upon consideration ofplaintiff Gerald

Edwards's Motion to Proceed In Forma Pauperis (ECF No. 1), and his prose Complaint (ECF

No. 2) it is ORDERED that:

      1. Leave to proceed informapauperis is GRANTED pursuant to 28 U.S.C. § 1915.

      2. The Complaint is DEEMED filed.

      3. The Complaint is DISMISSED WITH PREJUDICE for the reasons in the Court's

Memorandum.

      4.   The Clerk of Court shall CLOSE this case for all purposes, including statistics.
